third party communication none date of communication not applicable office_of_chief_counsel internal_revenue_service memorandum number release date cc psi dsryan postf-120621-11 uilc date september to frances f regan area_counsel cc sb mary p hamilton senior attorney cc sb bos from curt g wilson associate chief_counsel cc psi subject ------------------------------------ this memorandum responds to your request for assistance this document may not be used or cited as precedent legend -------------- --------------- ------------------------------------ -------------------------------------------------- ------------------- -------------------- ------------------------ ------------------------- -------------- ------------------------------------------------------------------------ donor a donor b donors trust date child a child b state other forum rules other forum ------------------------------------------------------------- cite ------------------------------------------------------------------------ --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------- cite ------------------------------------------------------------------ ------------------------------------------------------------------------ postf-120621-11 cite ------------------------------------------------------------------------ --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------- cite ------------------------------------------------------------------------ --------------------------------------------------------------------------------------------------------------------- ----------------------------------------------------- cite cite ------------------------------------------------------------------------ ------------------------------------------------------- issue sec_1 whether the donors made completed gifts on transferring property to the trust whether annual exclusions are allowable under sec_2503 for the withdrawal rights provided in the trust conclusion sec_1 on transferring the property to the trust the donors made completed gifts of the beneficial term interests the withdrawal rights are unenforceable and illusory no annual exclusion is allowable under sec_2503 for the purported withdrawal rights facts donor a and donor b donors gratuitously transferred property to a_trust trust on date and designated their adult child child a as the sole trustee the trust beneficiaries are the donors’ children other lineal_descendants and their spouses the trust will terminate when both donors have died the trust provisions the trust states that it is irrevocable and that the donors renounce any power to determine or control the beneficial_enjoyment of trust income or principal however the trust provides the donors with testamentary limited powers of appointment if the donors do not exercise their testamentary powers the property remaining in the trust at termination will be distributed to child a and child b the trustee child a has absolute and unreviewable discretion in administering the trust for the benefit of the donors’ children other lineal_descendants and their spouses beneficial term interests income and principal may be distributed at any time for a beneficiary’s health education maintenance support wedding costs purchase of a primary residence or business or for any other purpose income and principal may also be distributed to a charitable_organization postf-120621-11 each beneficiary may withdraw an amount of property based on the sec_2503 annual exclusion amount in any year in which a transfer is made to the trust however this may be voided by the trustee for additions made to the trust the trust provides that the construction validity and administration of the trust are to be determined by state law but provision is made for other forum rules specifically all questions and disputes concerning the trust must be submitted to the other forum that is charged with enforcing the trust a beneficiary filing or participating in a civil_proceeding to enforce the trust will be excluded from any further participation in the trust law and analysis issue the donors’ representative contends that because the donors retained testamentary limited powers of appointment over the trust they retained dominion and control_over the transferred property therefore they did not make any completed gifts sec_2501 of the internal_revenue_code imposes a tax on the transfer of property by gift by any individual under sec_2502 the gift_tax imposed under sec_2501 is the liability of the donor sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 provides in part that the gift_tax is an excise upon the donor’s act of making the transfer and is measured by the value of the property passing from the donor sec_25_2511-2 provides in part that as to any property or interest therein of which the donor has so parted with dominion and control as to leave in him no power to change its disposition the gift is complete sec_25_2511-2 further provides in part that if upon a transfer of property the donor reserves any power over its disposition the gift may be wholly incomplete or may be partially complete and partially incomplete depending upon all the facts in the particular case accordingly in every case of a transfer of property subject_to a reserved power the terms of the power must be examined and its scope determined sec_25_2511-2 provides in part that a gift is incomplete if and to the extent that a reserved power gives the donor the power to name new beneficiaries or to change the interests of the beneficiaries as between themselves unless the power is a fiduciary power limited by a fixed_or_ascertainable_standard the relinquishment or postf-120621-11 termination of a power to change the beneficiaries of transferred property occurring otherwise than by the death of the donor the statute being confined to transfers by living donors is regarded as the event that completes the gift and causes the tax to apply in 205_us_466 the supreme court considered in part the legal_interest that is subject_to a testamentary_power_of_appointment in that case a grantor created a_trust providing a lifetime income_interest for his daughter the trust also provided the daughter with a testamentary limited power to appoint the trust property if she failed to exercise the power when she died the trust property was to be distributed to designated persons the court held that for new york inheritance_tax purposes the daughter’s execution of her testamentary power was considered the source of title to the remainder as the holder of a testamentary_power_of_appointment she controlled the remainder passing at her death see u s pincite though it predates the enactment of the gift_tax the chanler opinion supports the proposition that a testamentary_power_of_appointment relates to the remainder of a_trust not the preceding beneficial term interests the testamentary power does not and cannot affect the trust beneficiaries’ rights and interests in the property during the trust term rather a trustee with complete discretion to distribute income and principal to the term beneficiaries may in exercising his discretion distribute some or all of the trust property during the trust term the holder of a testamentary power has no authority to control or alter these distributions because his power relates only to the remainder ie the property that will still be in the trust when the beneficial term interests are terminated see bowe-parker page on the law of wills dollar_figure see also bittker and lokken federal taxation of income estate and gifts howard m zaritsky tax planning for family wealth transfers 4th ed cum supp no from the time the gift_tax was enacted taxpayers have contested the issue of when a donor parts with dominion and control so as to make a completed_gift for example in sanford’s 308_us_39 the grantor in transferred property to a_trust for others he reserved i a revocation power exercisable at any time during his life to retrieve the property and thereby terminate every beneficial_interest and ii a modification power exercisable at any time during his life to terminate or change every beneficial_interest in the grantor relinquished his revocation power but he retained his modification power in he relinquished his modification power the court held that notwithstanding the grantor’s creation of the trust and relinquishment of his revocation power he retained dominion and control_over the disposition of the trust property until he renounced his power to modify the trust consequently the grantor made a taxable gift in when he relinquished his modification power see 288_us_280 following sanford’s estate the supreme court considered various situations in which a_trust instrument purported to divest the respective grantor of all dominion and postf-120621-11 control_over property to the extent that the property could not be returned to the grantor except by reason of contingencies beyond his control in these cases the court noted that the respective grantor lost all economic control upon making the transfer which he would not regain unless certain contingencies occurred the court concluded that the respective gifts were complete except for the value of the retained rights 318_us_176 318_us_184 5_tc_588 see sec_25_2511-2 consistent with chanler v kelsey the service has maintained in litigation that a power holder’s testamentary limited_power_of_appointment relates only to the remainder of the respective trust see 858_f2d_917 3d cir testamentary power holder’s renunciation of her power relates to the remainder aff’g 86_tc_478 see also 675_f2d_774 5th cir grantor’s power to change the beneficiaries who would receive trust property when her lifetime income_interest terminated constituted a gift of the remainder aff’g 75_tc_346 see smith v shaughnessy supra right to receive income during the trust term and testamentary power to appoint the remainder are separate and severable interests in the case at hand when each donor transferred property to the trust on date he or she retained a testamentary limited power to appoint so much of it as would still be in the trust at his or her death the trust emphasizes that the donors do not retain any powers or rights to affect the beneficial term interests of their children other issue and their spouses and charities during the trust term with respect to those interests the donors fully divested themselves of dominion and control of the property when they transferred the property to the trust on date indeed during the period extending from the creation of the trust until the donors’ deaths the trustee child a has sole and unquestionable discretion to distribute income and principal to the beneficial term interests he may even terminate the trust by distributing all of the property accordingly for gift_tax purposes the donors’ transfers to the trust constituted a completed_gift of the beneficial term interests the donors’ testamentary limited powers of appointment relate only to the trust remainder their relinquishment of their testamentary powers during the trust term would affect only the ultimate disposition of the remainder and as such would constitute a transfer of the remainder bittker and lokken federal taxation of income estates and gifts we note that the trust has conflicting provisions in one provision the donors emphatically renounce any power to determine or control the beneficial_enjoyment of the trust but other provisions state that the donors have testamentary limited powers of appointment under state law generally if two provisions conflict and cannot be reconciled the latter provision is considered to indicate the grantor’s subsequent intention and that provision prevails that is the rule unless the general scope of the trust leads to a contrary conclusion cite we believe that the highest court of state would conclude that the donors intended to retain the testamentary limited powers and thus did so postf-120621-11 issue the donors’ representative contends that if the donors made completed gifts on date the gifts were of minority interests to the beneficiaries equal in value to their respective withdrawal rights crummey powers therefore the gift_tax exclusions allowable under sec_2503 effectively reduced the amount of taxable_gifts to zero the withdrawal rights are not legally enforceable and thus are not present interests sec_2503 provides in part that the term taxable_gifts means the total_amount_of_gifts made during the calendar_year sec_2503 provides in part that in the case of gifts other than gifts of future interests in property made to any person during the calendar_year the first dollar_figure of such gifts to such person shall not for purposes of sec_2503 be included in the total_amount_of_gifts made during such year sec_25_2503-3 provides in part that no part of the value of a gift of a future_interest may be excluded in determining the total_amount_of_gifts an unrestricted right to the immediate use possession or enjoyment of property or the income from property is a present_interest in property to be a present_interest a withdrawal right must be legally enforceable for example if a_trust provides for withdrawal rights and the trustee refuses to comply with a beneficiary’s withdrawal demand the beneficiary must be able to go before a state court to enforce it see cristofani v commissioner 97_tc_74 restatement of the law of trusts sec_197 nature of remedies of beneficiary bogert trusts and trustees vol sec_861 remedies of the beneficiary and trustee as a matter of public policy the federal courts are the proper venue for determining an individual’s federal tax status and the federal courts are not bound by the determinations of a private forum such as other forum concerning such status 116_f3d_334 8th cir likewise as a matter of public policy a state court will not take judicial_notice of a private forum’s or group’s or sect’s construction and determination of state law pertaining to a_trust agreement such as the trust in this case cite these determinations are strictly within the purview of the state courts cite cite under state law a_trust clause may prohibit a beneficiary from seeking civil redress cite although the state legislature made a public policy decision to allow a beneficiary to make certain inquiries without fear of risking forfeiture these safe harbors are not relevant here cite postf-120621-11 under the terms of the trust in this case a beneficiary cannot enforce his withdrawal right in a state court he may only press his demand before an other forum and be subject_to the other forum’s rules notwithstanding any provisions in the trust to the contrary the other forum will not recognize state or federal_law if the beneficiary proceeds to a state court his existing right to income and or principal for his health education maintenance and support will immediately terminate he will not receive any income or principal for his marriage to buy a home or business to enter a trade or for any other purpose he will not have withdrawal rights in the future and his contingent inheritance rights will be extinguished thus a beneficiary faces dire consequences if he seeks legal redress as a practical matter a beneficiary is foreclosed from enforcing his withdrawal right in a state court of law or equity withdrawal rights such as these are not the legally enforceable rights necessary to constitute a present_interest because the threat of severe economic punishment looms over any beneficiary contemplating a civil enforcement suit the withdrawal rights are illusory consequently no annual exclusion under sec_2503 is allowable for any of the withdrawal rights see revrul_85_24 1985_1_cb_329 revrul_81_7 1981_1_cb_474 case development hazards and other considerations it is our belief that sec_2702 applies in valuing the gifts in this case sec_2702 provides special valuation rules with respect to transfers of interests in trusts generally under sec_2702 the value of any retained_interest which is not a qualified_interest shall be treated as being zero sec_25_2702-2 provides that an interest in trust includes a power with respect to a_trust if the existence of the power would cause any portion of a transfer to be treated as an incomplete_gift accordingly under sec_25_2702-2 the donors’ retained testamentary powers are interests and the value of their retained interests is zero therefore the value of the donors’ gift is the full value of the transferred property if additions were made to the trust annual exclusions are not allowable for withdrawal rights relating to the additions because the trustee can void those rights after an addition is made sec_25_2503-3 example and example please note however that our belief in this regard carries certain hazards to the extent further study is required should you wish to pursue this argument please coordinate with the national_office postf-120621-11 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call deborah s ryan at if you have any further questions sincerely associate chief_counsel passthroughs special industries ______________________________ by leslie h finlow senior technician reviewer branch office of associate chief_counsel passthroughs special industries
